Appellant was convicted in the County Court at Law No. 2 for Dallas county of driving an automobile while in an intoxicated condition, and his punishment fixed at a fine of $75.
There is but one bill of exceptions in the record, which was filed too late to be considered. If considered no error would appear. The facts stated seem to establish beyond question that the appellant is guilty of the offense charged. The complaint sufficiently charged the offense, and no error appearing an affirmance will be ordered.
Affirmed.
                          ON REHEARING.                        January 30, 1924.